U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark one) x Quarterly Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2011 or ¨ Transition Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-50491 China Fire & Security Group, Inc. (Name of small business issuer in its charter) Florida 65-1193022 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) B-2enter, C2 Dongsanhuanbeilu, Chaoyang District, Beijing 100027, People’s Republic of China (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (86-10) 8441 7400. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer¨ Smaller reporting company ¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨Nox As of August 9, 2011, the registrant had 27,910,321 shares of common stock outstanding. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, originally filed with the Securities and Exchange Commission on August 15, 2011, is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q, and the Form 10-Q has not been updated to reflect events occurring subsequent to the original filing date. Item 6. Exhibits Exhibit Number: Description 31.1* Certification of Chief Executive Officer under Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of Principal Accounting Officer under Section 302 of the Sarbanes-Oxley Act of 2002. 32.1* Certifications Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Extension Presentation Linkbase Document * Previously filed or furnished as an exhibit to the Registrant’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant certifies that it has duly caused this Quarterly Report on Form 10-Q to be signed on its behalf by the undersigned, thereunto duly authorized. CHINA FIRE & SECURITY GROUP, INC. Dated: August 30, 2011 By: /s/Brian Lin Brian Lin Chief Executive Officer Dated: August 30, 2011 By: /s/Tongzhou Qin Tongzhou Qin Chief Financial Officer
